"Darell Ray High                                           RECEIVED IN
 TDC# 1558994                                         COURT OF CRIMINAL APPEALS
 James v. Allred Unit
 2101 F.M. 369 N.                                           JAN 09 2015
 Iowa Park, 76367

January 4,2015
                                                         Abel Acosta, Clerk
Court of Criminal Appeals of Texas
Lousie· Pearson, Clerk
P.o. Box 12308
Capitol Station
Austin, Texas 78711
RE: Cause Number WR-77,942-01 and WR-77,942-02 .• Trial Court #2008-1771-C2A
                                                                            '
Dear Mrs.Pearson;

     On 7/2/2012 an application of Writ of Habeas Corpus was filed and received
in said Court. As of this date, a disposition has not been presented to the
Applicant. Could you please infoon me as to the disposition of these cause
numbers listed herewithin. Also I am requesting a. dockett sheet for both
of these cause numbers for my records. I wish to thank you for your time
and assistance. I look forward to your response .•




                                                            Darell Ray Ha£1li~h
                                                            xdJ&M.o~ ~j
                                                            TDC# 1558994
cc:file
                                                            James V. Allred Unit
                                                            2101 F.M. 369 N.
                                                            Iowa Park, Tx 76367